Per Curiam: This was an application by the appellant treasurer for a judgment and order of sale of certain tracts of land belonging to the appellee, for alleged unpaid delinquent special assessments. The court sustained the objection presented by the appellee and denied the prayer of the application, and this is an appeal from such ruling of the court. The ordinance, the objections filed and the points raised in this case are identical with those presented in the case of People ex rel. v. Warneke, (ante, p. 40,) and upon the authority of what is there said this judgment must be affirmed. The judgment of the county court is affirmed. Judgment affirmed.